Citation Nr: 1534208	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for service-connected degenerative arthritis of sacroiliac joint dysfunction and lumbar spine status post coccyx injury (a lumbar spine or back disability).

2.  Entitlement to service connection for a cardiac disability, to include myocardial infarctions (heart attacks), coronary artery disease (CAD), hypertension, hyperlipidemia, and congestive heart failure.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) from March 27, 2012, forward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1975 to March 1985, and from July 1987 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran requested a personal hearing before a Veterans Law Judge (Travel Board hearing).  In an April 2015 submission, the Veteran withdrew the request for a Travel Board hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2014).

Pursuant to a May 2012 Statement of the Case, the Veteran did not perfect the appeals (with a timely Substantive Appeal) for an initial rating excess of 10 percent for left ulnar sensory neuropathy, service connection for a tooth condition, and service connection for neck cysts and rupture sebaceous cyst; therefore, these issues are not in appellate status, and are not before the Board. 

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In this regard, although the RO has identified the issue on appeal as service connection for heart attacks, the record also reflects diagnoses for other cardiac disabilities.  While the Veteran was denied service connection for CAD, hypertension, and hyperlipidemia in the February 2009 rating decision, the issue on appeal encompasses all cardiac conditions in addition to heart attacks.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claim (Court) held that a claim for a TDIU is part of a rating issue when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, as distinguished from the facts in Rice, the Veteran specifically raised, and the RO adjudicated, the issue of TDIU, and that decision has become final.  By way of history, in February 2009, the Veteran filed a claim for entitlement to a TDIU.  In a July 2010 rating decision, the RO denied entitlement to a TDIU.  Pursuant to an August 2010 Notice of Disagreement, the Veteran was provided a Statement of the Case in May 2012.  The Veteran did not perfect the appeal with a timely Substantive Appeal and the July 2010 rating decision became final.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014); see also Cook v. Principi,
318 F.3d 1334 (2002) ("If a veteran fails to appeal from an RO decision concerning a claim, the decision becomes 'final,' and 'the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title.'" (quoting 38 U.S.C.A. § 7105(c))).  The governing regulations provide that an appeal consists of a timely filed Notice of Disagreement (NOD) in writing, and after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2014).  The NOD is to be filed within one year from the date of mailing of notice of the result of initial review or determination.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302; see also Sims v. Shinseki, 578 F.3d 1332 (2009).  For these reasons, the Veteran was required to file a Substantive Appeal to the RO's Statement of the Case within 60 days of the May 2012 Statement of the Case.  No such Substantive Appeal regarding the TDIU claim was received by VA within 60 days.  

Additionally, no new and material evidence was received by VA within one year of the mailing of the July 6, 2010 notice of the July 2010 rating decision denying a TDIU.  See 38 C.F.R. § 3.156(b) (2014) (finality may also be prevented from attaching to a rating decision when new and material evidence is submitted within one year of the mailing of notice of the rating decision).  Specifically, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id.  As such, the July 2010 rating decision denying entitlement to a TDIU became final.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.1103 (2014).

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (2014).  The Board finds that the Veteran has not alleged CUE in this case regarding the July 2010 rating decision denying entitlement of a TDIU; indeed, he has not made any allegation of impropriety, misapplication of law or regulations, or factual inaccuracy as to the July 2010 rating decision.

This case is further distinguishable from Rice because Rice involved entitlement to an earlier effective date for a TDIU following the grant of TDIU, whereas this Veteran's case involves a prior final decision denial of TDIU (in July 2010).  The Court in Rice held that the claim for a TDIU was not inseparable from the claim for a higher rating when new evidence was submitted within one year of the RO's decision assigning a rating for the underlying disability, a question not at issue in this decision because of the finality of the July 2010 TDIU rating decision, and no additional evidence of unemployability within one year of that decision (issued on July 6, 2010).  In this Veteran's case, in contrast to Rice, the issue was entitlement to a TDIU, which was denied, rather than entitlement to an earlier effective date for a TDIU following the grant of a TDIU.  This case is distinguishable from Rice because, in this Veteran's case, the RO has separately developed, adjudicated, and denied the Veteran's TDIU claim, and has done so in a rating decision that has become final.  Accordingly, the issue of entitlement to a TDIU for the period prior to July 6, 2010 is not presently before the Board because the July 2010 rating decision denying entitlement to a TDIU became final, and the Veteran has not alleged CUE in that decision.  

The holding in Rice does not extend to override finality of the July 2010 final denial of a TDIU, both for the reasons stated distinguishing this case from Rice, and because, since the Court issued the Rice decision in 2009, the Court has not issued a precedential decision extending the generalized principle of attachment of a TDIU to a rating appeal in Rice to override legal finality of an adjudication specifically denying a TDIU that was raised and adjudicated during a still-open rating period.  In the absence of such precedent, the compelling policy and legal significance of finality of a prior final decision must be respected in VA adjudications.  See
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.105, 20.1103; 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400(o) (2014) (implicitly recognizing that there must be a claim for increase, formal or informal, to be compared with the factual date of worsening, to determine an effective date).

Pursuant to Rice, the Board has considered whether a new claim for a TDIU, either formal or informal, has been raised subsequent to the July 2010 final rating decision denial of a TDIU (issued on July 6, 2010).  As a TDIU is a form of increased rating, even though there is a prior final decision, a new claim for a TDIU may be raised at any time by the Veteran or by other evidence of record suggesting unemployability due to service-connected disabilities.  Reopening of a claim for increased rating based on new and material evidence (38 C.F.R. § 3.156) is not required; only some intent by the Veteran to newly claim a TDIU (which he can raise at any time) is required to raise a TDIU, or, alternatively, some subsequent evidence suggesting unemployability will raise a new claim for a TDIU.  Just as there is a requirement that there be a new claim for increase, or that additional evidence suggest worsening of a disability, in order to raise a new claim for increased rating for a particular disability, for a previously denied TDIU, there must be some additional claim (intent) for a TDIU or evidence suggestive of unemployability due to service-connected disabilities in order to raise a new claim for a TDIU.  See Hurd v. West, 13 Vet. App. 449 (2000) (recognizing that a TDIU claim was a form of increased rating claim by applying increased rating effective date regulatory provisions to a TDIU claim); Norris v. West, 12 Vet. App. 413 (1999) (recognizing that a claim for a TDIU is in essence a claim for an increased rating); Parker v. Brown, 7 Vet. App. 116, 118 (1994) (stating that a TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule).

Nevertheless, because there has been a prior final rating decision denial of a TDIU in this case, a new claim for a TDIU (a form of increased rating) is required to obtain readjudication of the issue of a TDIU, just as a new claim for an increased rating is required in cases where there has been a prior final rating decision assigning a percentage rating.  Any informal claim, including statements of the Veteran liberally construed, following the final July 2010 rating decision may serve as a new claim for a TDIU (increase), and may reattach during the still pending rating issue that is on appeal.  Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for a TDIU is raised.  Roberson, 251 F.3d at 1378; 38 C.F.R. § 3.155 (2014).

Further, notwithstanding the general pronouncement in Rice that a TDIU is not a freestanding claim, a veteran in fact can raise a freestanding TDIU claim by claiming a TDIU, formally or informally, when no rating issue is claimed or on appeal.  A claim for a TDIU is not necessarily a claim for increased rating, but could simply be a claim for a TDIU based on total occupational impairment due to the service-connected disabilities as currently rated, the percentage ratings of which the Veteran is in full agreement.  Following a prior final denial of a TDIU, VA will look to both the evidence suggestive of unemployability, as well as the Veteran's statements, for intent to refile a TDIU claim.

In this case, the evidence of record submitted on March 27, 2012 has reasonably raised a new, informal claim for TDIU.  On March 27, 2012, the Veteran underwent a VA general examination.  There, the VA examiner opined that it is not likely that the Veteran is able to obtain and maintain gainful employment in the physical sector unimpeded by his elbow and back problems; however, it is likely that the Veteran is able to obtain and maintain gainful employment in the sedentary sector unimpeded by his elbow, back or, hernia.  While the VA examination report indicates that the Veteran is working part-time at 20 hours per week as a department of labor inspector, the Board liberally construes the March 27, 2012 VA general examination report as additional evidence of unemployability, which is sufficient to raise a new claim for a TDIU.

This new evidence of unemployability was received during the open rating period for the back, following the prior final TDIU denial decision on July 6, 2010 (the date of the final rating decision denying entitlement to a TDIU); therefore, because a new, informal claim for a TDIU was raised for the period from March 27, 2012, forward, the holding in Rice is applicable, and the claim for a TDIU arose from the claim for a higher initial rating for a back disability.  For these reasons, the statutes, regulations, and Court precedential decisions regarding finality of prior decisions provide that the Board does not have jurisdiction over the issue of entitlement to a TDIU until March 27, 2012, when a new TDIU claim was received following the prior final adjudication of a TDIU.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  Also, in this regard, the Board notes that entitlement to a TDIU was again denied in a May 2015 rating decision; however, the May 2015 rating decision is not final and a claim for a TDIU from March 27, 2012 remains in appellate status.

The issues of service connection for a cardiac disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire initial rating period on appeal, the back disability has manifested localized tenderness that has not resulted in abnormal gait or spinal contour; it has not manifested forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or incapacitating episodes of intervertebral disc syndrome.



CONCLUSION OF LAW

For the entire initial rating period, the criteria for an initial rating in excess of 10 percent for a back disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the appeal for a higher initial rating for a back disability, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for a back disability, no additional notice is required.  Under these circumstances, because the claim was granted, there are no further notice requirements under the law with regard to this issue.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist pertaining to the initial rating appeal, VA has obtained the Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) records, and VA examinations to assist with the claim.  In this regard, in September 2008 and March 2012, VA provided the Veteran with VA examinations to help determine the severity of the service-connected back disability.  These examinations, taken together, are adequate for rating purposes.  The VA examiners reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  As the September 2008 and March 2012 VA examination reports were written after interviews with the Veteran and contain specific findings regarding the extent of the Veteran's back disability at the times of the examinations, the VA examinations are adequate for VA purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.


Disability Rating Legal Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 , and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher evaluation of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

The Board has reviewed all the evidence in the Veteran's electronic file, to include on Virtual VA and VBMS, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Initial Rating Analysis for a Back Disability 

In a February 2009 rating decision, the RO granted service connection for degenerative arthritis of sacroiliac joint dysfunction and lumbar spine status post coccyx injury, and assigned a 10 percent rating, effective July 9, 2007 (the date of the claim to reopen service connection for a back disability).  For the entire initial rating period from July 9, 2007, the lumbar spine disability has been rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine rated under the General Formula for Diseases and Injuries of the Spine for localized tenderness not resulting in abnormal gait or abnormal spinal contour.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

The Veteran contends that the lumbar spine symptomatology warrants a disability rating higher than the currently assigned 10 percent.  The Veteran describes symptoms of stiffness and pain when standing, walking, sitting down, twisting, or bending.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the disability picture associated with the lumbar spine disability more closely approximates a rating in excess of 10 percent under Diagnostic Code 5242 for any period on appeal.  At VA examinations performed during the initial rating period (in September 2008 and March 2012), the lumbar spine disability was manifested by forward flexion, at worst, to 70 degrees with pain beginning at 70 degrees; combined range of motion from 202 to 230 degrees; no additional limitation of motion after repetitive use; and localized tenderness not resulting in abnormal gait or abnormal spinal contour.  General findings in the service treatment records, VA treatment records, and private medical records are consistent with the findings in the VA medical examination reports, although they include less detailed information relevant to the back rating than the VA examination reports. 

The record is consistent with a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the symptoms and level of impairment actually demonstrated by the lumbar spine disability, especially as noted at the VA examinations, i.e., localized tenderness not resulting in abnormal gait or abnormal spinal contour (as demonstrated at the September 2008 and March 2012 VA examinations).  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243) (assigning a 10 percent rating, in pertinent part, for muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour).

Throughout the initial rating period, the lumbar spine disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 10 percent, including forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no ankylosis of the thoracolumbar spine.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 10 percent for the entire rating period from July 9, 2007, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Consideration of Rating Based Upon Incapacitating Episodes

In this case, the evidence of record does not indicate, and the Veteran has not alleged, that the lumbar spine disability has been manifested by incapacitating episodes with physician-ordered bed rest at any point during the appeal period.  Indeed, in the VA examination report from March 2012, the VA examiner indicated that there was no Intervertebral Disc Syndrome (IVDS) of the lumbar spine.  As such, the alternative formula for rating IVDS is inapplicable in the present case.  Specifically, the evidence does not show incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the preceding twelve months (for a 20 percent rating for the service-connected back disability).  Hence, a rating of 20 percent (for a back disability) pursuant to Diagnostic Code 5243 for rating IVDS is not warranted.  For these reasons, the Board finds that an initial rating in excess of 10 percent - based upon incapacitating episodes - is not warranted.  38 C.F.R. §§ 4.3, 4.7.

Consideration of Separately Rating Neurological Abnormalities

As mentioned above, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  The Board finds that the weight of the evidence is against a finding of neurological abnormality; therefore, a separate rating for neurologic abnormalities associated with the service-connected lumbar spine disability is not warranted.

During the September 2008 VA examination, the Veteran denied any radiation to the buttocks or lower extremities, and any numbness or tingling sensation of the lower extremities.  Upon objective testing, the Veteran's muscle strength, motor, reflex, and sensory examinations were normal.  The findings in the March 2012 VA examination report were largely identical with the exception of absent upper anterior thigh sensory.  Upon objective testing, however, the results of an electromyography revealed a normal left lower extremity.  In addition, the VA examiner indicated that there are no other neurologic abnormalities or findings related to the back condition, such as bowel or bladder problems/pathologic reflexes.  Given the above, the Board finds that the weight of the evidence is against finding that there is objective evidence of a neurological abnormality (associated with the service-connected lumbar spine disability) for the assignment of a separate compensable rating.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that all the symptomatology and occupational and social impairment caused by the Veteran's service-connected back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's symptoms of limitation of motion and localized tenderness were considered when awarding the 10 percent schedular rating for the lumbar spine disability under Diagnostic Code 5242.  During the initial rating period, the Veteran has reported that he had limitation in prolonged walking, standing, sitting, twisting, or bending due to the lumbar spine pain.  These symptoms are part of, similar to, and approximate the symptoms of limited range of motion, which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement, and fatigability (i.e., difficulty walking, standing, sitting, twisting, or bending for prolonged periods due to back pain).  These symptoms and functional impairment were considered when awarding the 10 percent schedular rating under Diagnostic Code 5242.  Therefore, the symptoms and/or manifestations and functional impairment related to the lumbar spine disability are fully contemplated and adequately compensated by the 10 percent schedular rating under Diagnostic Code 5242 for the entire initial rating period.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected back disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with the back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  


ORDER

An initial disability rating in excess of 10 percent for degenerative arthritis of sacroiliac joint dysfunction and lumbar spine status post coccyx injury is denied.


REMAND

Service Connection for a Cardiac Disability

In this case, the Veteran was not afforded a VA examination for a heart disability.  The record reflects that the Veteran has myocardial infarctions, CAD, hypertension, hyperlipidemia, and congestive heart failure.  The Veteran contends that these heart disorders are due to the service-connected PTSD or, in the alternative, are directly due to the stressors experienced in service.  In this regard, the Veteran is service connected for PTSD, and the in-service stressors of the Veteran's cousin and grandfather dying in a fire in November 1975 and the Veteran being unable to save a child from a fire in December 1988 are recognized by VA.  Given the Veteran's contentions, to include that a heart disability is due to service-connected PTSD, the Board finds that a VA examination is warranted to assist in determining the etiology of the current myocardial infarctions, CAD, hypertension, hyperlipidemia, and congestive heart failure.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

TDIU from March 27, 2012

With respect to the claim for a TDIU from March 27, 2012, forward, in an SSA record from October 2010, the Veteran reported that heart attack, coronary stent system, CAD, PTSD, hypertension, right hand stiffness, hernia, and slow coagulating blood limit the ability to work.  The Board finds that any decision with respect to the service connection for heart disorder claim being remanded above may affect the claim for a TDIU; as such, the issue of entitlement to a TDIU is inextricably intertwined with the claim for service connection currently on appeal because a hypothetical grant of the pending service connection claim could significantly change the adjudication of the TDIU because one of the disabilities the Veteran contends makes him unable to secure substantially gainful employment is the cardiac disability.  A grant of service connection for a heart disability also could increase the overall combined disability percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU from March 27, 2012, forward, must therefore be deferred until the intertwined issue is either resolved or is prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the issue of service connection for a cardiac disability and a TDIU are REMANDED for the following action:

1. Schedule an appropriate VA examination to assist in determining the nature and etiology of any current cardiac disability, to include but not limited to, myocardial infarctions, CAD, hypertension, hyperlipidemia, and congestive heart failure.  Following a review of all relevant evidence from the electronic file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, the VA examiner is asked to offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that current myocardial infarctions, CAD, hypertension, hyperlipidemia, and/or congestive heart failure had onset in service or are otherwise related to service, to include the stressors of the Veteran's cousin and grandfather dying in a fire in November 1975 and the Veteran being unable to save a child from a fire in December 1988?

b) Is it at least as likely as not (50 percent probability or greater) that myocardial infarctions, CAD, hypertension, hyperlipidemia, and/or congestive heart failure are caused by the service-connected PTSD?

c) If not caused by the service-connected PTSD, is it at least as likely as not (50 percent probability or greater) that myocardial infarctions, CAD, hypertension, hyperlipidemia, and/or congestive heart failure are aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected PTSD?  If it is the VA examiner's opinion that the myocardial infarctions, CAD, hypertension, hyperlipidemia, and/or congestive heart failure are aggravated by the service-connected PTSD, he/she should indicate, to the extent possible, the degree of disability before aggravation and the current degree of disability.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues of service connection for a cardiac disability and a TDIU from March 27, 2012, forward, in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


